Citation Nr: 0623899	
Decision Date: 08/08/06    Archive Date: 08/18/06

DOCKET NO.  02-10 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to a compensable evaluation for right hand 
laceration residuals.

2.  Entitlement to service connection for a left hand 
disorder.

3.  Entitlement to service connection for bilateral 
impingement syndrome of the shoulders including as secondary 
to the service-connected right hand laceration residuals.

4.  Entitlement to service connection for a bilateral elbow 
disorder, including as secondary to the service-connected 
right hand laceration residuals.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from June 1980 to June 1984.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

After the veteran failed to appear for the scheduled March 
2003 videoconference hearing before a Veterans Law Judge 
(VLJ) of the Board, 38 C.F.R. §§ 20.700(e), 20.704(d) (2005), 
the Board in October 2003 remanded all of the claims for 
additional development.

For the reasons explained below, all of the claims must again 
be remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required.


REMAND

The Board's October 2003 remand was for appropriate VCAA 
notification.  The AMC sent a December 2003 VCAA letter to 
the veteran.  The letter was returned as "not deliverable as 
addressed, unable to forward."  The address on the letter 
contains the zip code 04530.  The AMC undertook several 
actions to ascertain whether it had sent the letter to the 
correct address.  The responses all indicated that the AMC 
had sent the letter to the correct street address, but 
indicated the zip code as 04011.  There are other documents 
in the claims folder that were sent to the veteran's address 
at this zip code that were not returned as undeliverable, for 
example, the January 2003 letter informing the veteran of the 
scheduled videoconference hearing.  In addition, the veteran 
indicated in his July 2002 Substantive Appeal (VA Form 9) and 
elsewhere that the correct zip code for his address was 
04011.

As the Board's remand was for appropriate VCAA notification, 
the veteran never received this notification, and it appears 
possible that he did not receive it because the zip code on 
the letter was incorrect, a remand is necessary to ascertain 
whether a letter with the correct zip code will reach the 
veteran and thereby appropriately inform him of the 
application of the VCAA to his claims.

The Board also notes that the AMC's April 2006 supplemental 
statement of the case (SSOC) contained information regarding 
disability ratings and effective dates to be assigned when 
service connection is granted, in an attempt to comply with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, the Federal Circuit in a subsequently issued 
decision has indicated that notification in a SSOC is 
generally insufficient to comply with the VCAA's notification 
provisions.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333 
(Fed. Cir. 2006).  Thus, the AMC should include language to 
comply with the Dingess decision in the VCAA letter it sends 
to the veteran's address at the 04011 zip code. 

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Send a letter explaining the 
application of the VCAA to all of his 
claims to the veteran to the same street 
address but with the 04011 zip code and 
ensure that this letter complies with all 
applicable precedents as well as the 
Board's October 2003 remand.  Should this 
letter be returned, provide documentation 
in the file of the fact that a VCAA 
letter has been sent to this address at 
the correct zip code, that this is the 
veteran's last known address, and that 
efforts to locate the veteran have been 
futile.

2.  Then, as appropriate, review any 
additional evidence and readjudicate the 
appellate issues, under all appropriate 
statutory and regulatory provisions and 
legal theories. 

When this development has been completed, as indicated, and 
if the benefits sought are not granted, the case should be 
returned to the Board for further appellate consideration 
after compliance with appropriate appellate procedures, 
including issuance of a SSOC.  No action by the veteran is 
required until he receives further notice.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the requested development.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


